DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Applicant’s election without traverse of Species I, with claims 1-19 readable thereon in the reply filed on September 6, 2022 is acknowledged.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-2, 4-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph et al. (US 20110148328).
Regarding claim 1, Joseph et al. discloses in figure 8 and specification:
1. A semiconductor light source comprising: 
a resonant cavity including a first mirror (see, 708, fig. 8, see also, paragraph [0132]) and a second mirror (see, 704, fig. 8)  , the first mirror and the second mirror each including a respective set of semiconductor layers; 
a semiconductor light emitting region (see, 706, fig. 8) in the resonant cavity and configured to emit infrared light (see, paragraph [0078]); 
a planar lens (see, 704, fig. 8, see, also, paragraph [0132], here, the partial DBR mirror 704 can have an internal lens incorporated ) including a plurality of semiconductor layers and configured to focus the infrared light emitted from the semiconductor light emitting region; 
a nonlinear crystal  (see, 718, fig. 8, see also, paragraph [0134], here  while the frequency doubled beam component 800 generated by the non-linear crystal) configured to convert the infrared light focused by the planar lens into visible light through second harmonic generation; and 
a selective reflection layer (see, 720, fig. 8, see also, paragraph [0134]) on the nonlinear crystal and configured to: 
reflect the infrared light back into the resonant cavity to form an external cavity; and transmit the visible light out of the semiconductor light source (see, 726, 800, fig. m8, see also, paragraph [0134]).
Regarding claim 2, Joseph et al. discloses in figure 8 and specification the semiconductor light source of claim 1, wherein the planar lens (see, 704, fig.8) is in the resonant cavity.
Regarding claim 4, Joseph et al. discloses in figure 8 and specification the semiconductor light source of claim 1, wherein: each semiconductor layer of the plurality of semiconductor layers includes a first lateral region and a second lateral region, the first lateral region and the second lateral region characterized by different respective refractive indices; and the first lateral region in each semiconductor layer of the plurality of semiconductor layers is characterized by a different lateral dimension (see, paragraph [0132], here, disclosure for the inter lens).

    PNG
    media_image1.png
    349
    393
    media_image1.png
    Greyscale


Regarding claim 5, Joseph et al. discloses in figure 8 and specification the semiconductor light source of claim 4, wherein the first lateral region in each semiconductor layer of the plurality of semiconductor layers includes a first semiconductor material with a different respective composition (see, paragraph [0132], here, disclosure for the inter lens).
Regarding claim 6, Joseph et al. discloses in figure 8 and specification the semiconductor light source of claim 5, wherein the first semiconductor material with the different respective composition in each semiconductor layer of the plurality of semiconductor layers is characterized by a different respective lateral oxidation rate or lateral etch rate (see, paragraph [0095] )
Regarding claim 7, Joseph et al. discloses in figure 8 and specification the semiconductor light source of claim 5, wherein the first lateral region in each semiconductor layer of the plurality of semiconductor layers includes AlxGai-xAs and is characterized by a different respective x value that is greater than 0.7 (see, paragraph [0095] )
Regarding claim 8, Joseph et al. discloses in figure 8 and specification the semiconductor light source of claim 5, wherein the first lateral region in each semiconductor layer of the plurality of semiconductor layers includes (AlxGai- x)o.51no.sP and is characterized by a different respective x value (see, paragraph [0095] )
Regarding claim 9, Joseph et al. discloses in figure 8 and specification the semiconductor light source of claim 4, wherein: the second lateral region includes an oxide region, an air gap, or a filling material; and the first lateral region includes an unoxidized semiconductor region (see, paragraph [0132] )
Regarding claim 10, Joseph et al. discloses in figure 8 and specification the semiconductor light source of claim 4, wherein the plurality of semiconductor layers are in adjacent epitaxial layers (see, paragraph [0132] )
Regarding claim 11, Joseph et al. discloses in figure 8 and specification the semiconductor light source of claim 4, wherein the plurality of semiconductor layers are interleaved with a plurality of interlayers, the plurality of interlayers including a second semiconductor material (see, paragraph [0132] )
Regarding claim 12, Joseph et al. discloses in figure 8 and specification the semiconductor light source of claim 11, wherein the plurality of semiconductor layers and the plurality of interlayers form an antireflection structure (see, paragraph [0096] )
Regarding claim 13, Joseph et al. discloses in figure 8 and specification the semiconductor light source of claim 1, wherein: the first mirror includes a first distributed Bragg reflector characterized by a first reflectivity; and Attorney Docket No: FACTP118US/P003577US013Application No.: 16/911,294the second mirror includes a second distributed Bragg reflector characterized by a second reflectivity lower than the first reflectivity (see, paragraph [0132] ).
Regarding claim 14, Joseph et al. discloses in figure 8 and specification the semiconductor light source of claim 1, wherein the nonlinear crystal includes LiNbO3, KNbO3, KTP, BBO, KDP, LBO, KTO, or BTO (see, paragraph [0009] ).
Regarding claim 15, Joseph et al. discloses in figure 8 and specification the semiconductor light source of claim 1, wherein the resonant cavity and the semiconductor light emitting region in the resonant cavity form a mode-locked laser (see, paragraph [0143] , here, external mirror for a mode-locked laser ).
Regarding claim 16, Joseph et al. discloses in figure 8 and specification the semiconductor light source of claim 1, wherein the semiconductor light emitting region comprises: a first cladding layer; a second cladding layer; and a light emission layer between the first cladding layer and the second cladding layer (see, paragraph [0088] ).
Regarding claim 17, Joseph et al. discloses in figure 8 and specification the semiconductor light source of claim 16, wherein the light emission layer includes a quantum dot structure, a quantum well structure, or a multiple- quantum-well structure (see, paragraph [0088] ).
Regarding claim 18, Joseph et al. discloses in figure 8 and specification the semiconductor light source of claim 1, further comprising a micro-lens on the selective reflection layer (see, paragraph [0088] ).
Regarding claim 19, Joseph et al. discloses in figure 8 and specification the limitations of claim 19 are in the limitations of claim 1 except the limitation of “array”. However, this limitation also is disclosed (see, Title).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	Claims 3 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Joseph et al.  above.
	Regarding claim 3, Joseph et al.   discloses the limitations of claim 1 for the reasons above.
However, Joseph et al.  is silent as to the limitation of “the planar lens is between the resonant cavity and the nonlinear crystal or is in the nonlinear crystal”.
Joseph et al. discloses that the device will have the outputs of all
apertures of the corresponding wavelength pass through a combination of optical elements (see, paragraph [0078]). Even though Joseph et al. does not disclose that “the planar lens is between the resonant cavity and the nonlinear crystal or is in the nonlinear crystal” as claimed, Joseph et al. discloses the position of planar lens can be realized through a combination of optical elements.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “the planar lens is between the resonant cavity and the nonlinear crystal or is in the nonlinear crystal” with A semiconductor light source of Joseph et al. because a combination of optical elements allows for positioning the planar lens to change the outputs of all apertures of the corresponding wavelength.
Regarding claim 18, Joseph et al.   discloses the limitations of claim 1 for the reasons above.
However, Joseph et al.  is silent as to the limitation of “a micro-lens on the selective reflection layer”.
It is common knowledge in the art to have a micro-lens on the selective reflection layer in same field of endeavor for the purpose of control the shape of output beams.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine then limitation of “a micro-lens on the selective reflection layer” with a semiconductor light source of Joseph et al.  because this provides means to control the shape of output beams.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuznetsov (US 20040136433) discloses the Optical Resonator With Mirror Structure Suppressing Higher Order Transverse Modes.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828